 In the Matter Of MATrIJEWS MANUFACTURING COMPANYandSTEELWORKERS ORGANIZING COMMITTEECase No. R-3710.-Decided April, 15, 1942Jurisdiction:sheet-metalstampingsmanufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal of Company to accord petitioner recognition ; election necessary.'UnitAppropriate for Collective Bargaining:production and maintenance,shipping and receiving department employees, including factory timekeepers,but excluding executives, supervisors, and office and clerical employees; agree-ment as to.Mr. George H. Mirick,ofWorcester, Mass., for the Company.Grant ai Ango ff, by Mr. Sidney S. Grant,of Boston, Mass., for theUnion.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEOn March 27, 1942, Steel Workers Organizing Committee, hereincalled the Union, filed with the Regional Director for the First Region(Boston, Massachusetts) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofMatthews Manufacturing Company, Worcester, Massachusetts, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant-to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On March 31, 1942,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, 'ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On April 1, 1942, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on April 7, 1942, at Worcester,Massachusetts, before Albert J. Hoban, the Trial Examiner duly desig-40 N. L. R. B, No. 101.572- MATTHEWSMANUFACTURING COMPANY573nated by the Chief Trial Examiner. The Company and the Unionwere represented and participated in the hearing. Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner granted a motion of theUnion to amend its petitionas to formalmatters and made severalrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed all the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMatthews Manufacturing Company is a Massachusetts corporationwith its principal plant at Worcester, Massachusetts, where it is en-gaged in the business of manufacturing, selling, and distributing sheet-metalstampings.During 1941 the Company used raw materialsvalued in excessof $100,000, approximately 90 percent of which wasshipped to it from outside the State of Massachusetts.During, thesame period, the Company sold finished products valued inexcess of$100,000, approximately 95 percent of which was shipped outside theState of Massachusetts.The Company admits that it is engaged incommerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDSteelWorkers Organizing Committee is a labor organization affili-atedwith the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 26, 1942, the Union requested the Company to recognizeitas the exclusive representative of its employees.The Companydenied this request.A statement of the Regional Director, intro-duced into evidence at the hearing, shows that the Union representsa substantial number of employees in the unit hereinafter found tobe appropriate.1We find that a question has arisen concerning the representationof employees of the Company.'The RegionalDirectorreportedthat theUnion presented 182 membership applicationcards bearing the signatures of persons whose names appearon the Company's pay rollofMarch 18,1942There are 346 employees in the unit hereinafter found to be appropriate1 574DECISIONS OF NATIONXL LABOR RELATIONS -BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above,has aclose, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agree, and we, find, that all produc-tion,maintenance, shipping and receiving department employees ofthe Company, including factory timekeepers, but excluding executives,supervisors, and office and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining.We further findthat such unit will insure to employees of the Company the full bene-fit of their right to self-organization and to collectivebargaining andotherwise will effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.We shalldirect that the employees of the Company eligible to vote in the elec-tion shall be those within the appropriate unit who were employedduring the pay-roll period immediately preceding the date of thedirection of Election herein, subject to the limitations and additionsset forth in the Direction.Upon the basis of the above findings of fact and upon the entire,record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Matthews Manufacturing Company, Wor-cester,Massachusetts, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.2.All production, maintenance, shipping and receiving departmentemployees of the Company, including factory timekeepers, -but exclud-ing executives, supervisors, and office and clerical employees, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act. MATTHEWSMANUFACTURING COMPANYDIRECTIONOF ELECTION575By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Matthews Manufacturing Company, Worcester, Massacbusett;.an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production, maintenance, shipping and re-ceiving department employees of the Company who were employedduring the pay-roll period immediately preceding the date of thisDirection, including factory, timekeepers and employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding executives, supervisors, office andclerical employees, and employees who have since quit or been dis-charged for cause, to determine whether or not they desire to be repre-sented by Steel Workers Organizing Committee, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.11 In the MatterOfMATTHEWSMANUFACTURINGCOMPANYandSTEELWORKERS ORGANIZINGCOMMITTEE(C. I.0.)Case No. R-710CERTIFICATION OF REPRESENTATIVESOn April 15, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceed-ings.'Pursuant to the Direction of Election, an election by secretballotwas conducted on April 29, 1942, under the direction andsupervision of the Regional Director for the First Region (Boston,Massachusetts).On April 30, 1942, the Regional Director, actingpursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties an Election Report on the ballot.No ob-jections to the conduct of the ballot or the Election Report have beenfiled by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote-------------------------------- 324Total number of votes cast---------------------------------- 283Total number of valid votes-------------------------------- 281Total number of ballots marked for Union-------------------- 146Total number of ballots marked against Union---------------- 135Total number of blank ballots-------------------------------ITotal number of void ballots--------------------------------1Total number of challenged ballots---------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as-amended,IT IS HEREBY CERTIFIED that Steel Workers Organizing Committee,affiliated with the Congress of Industrial Organizations, has beendesignated and selected by a majority of all production, maintenance,shipping and receiving department employees of Matthews Manu-140 N L R B 572.10N.L R B,No.101a.576 MATTHEWS MANUFACTURING COMPANY577facturingCompany,Worcester,Massachusetts, including factorytimekeepers, but excluding executives, supervisors, and office andclerical employees, as their representative for the purposes of col-lective bargaining, and that, pursuant to Section9 (a) ofthe Act,SteelWorkers Organizing Committee, affiliated with the Congressof Industrial Organizations, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.4,5577 1-42 -vol.40-37